Citation Nr: 0700834	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-00 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Propriety of forfeiture of eligibility for benefits under the 
laws administered by VA in accordance with 38 U.S.C.A. 
§ 6103(a).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who had recognized active service 
from December 1941 to April 1942 and from November 1944 to 
January 1946.  He has confirmed prisoner of war (POW) status 
from April 9, 1942 to April 28, 1942.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a 
January 2004 determination by the VA Veterans Benefits 
Administration (VBA) Compensation and Pension Service (C&PS).  
In May 2004, a hearing was held before a Decision Review 
Officer at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. In October 2000, the veteran submitted a claim to reopen 
claims seeking service connection for various disabilities 
based on his internment as a POW for at least 30 days.

2. In October 2001, the veteran submitted affidavits from E. 
L. F. and E. P. R. stating that they knew the veteran and 
were POWs with him from April 1942 to September 1942.

3. On VA field investigation in July 2002, E. L. F. and E. P. 
R. provided sworn depositions attesting that they did not 
know the veteran during their time as POWs and that they 
never had known him; E.P.R. indicated that he was persuaded 
by M.B. (who also assisted him with his own claim for VA 
benefits) to sign the affidavit the veteran submitted, and 
that he fist met the veteran when he arrived at his house 
with M.B. to have it signed; E.L.F. indicated that he did not 
know the veteran, that the veteran was not his comrade or 
fellow POW, and that he was forced to sign a blank paper by 
Liza, a claims fixer.

4. In January 2004, the VBA, C & PS, determined that the 
veteran had submitted fraudulent evidence in an attempt to 
receive VA benefits, and had forfeited all rights, claims and 
benefits to which he might otherwise be entitled under laws 
administered by VA.  
5. The evidence establishes beyond a reasonable doubt that 
the veteran knowingly submitted false documentation 
concerning a claim for VA benefits.


CONCLUSION OF LAW

The appellant committed fraud in the pursuit of VA benefits, 
and his forfeiture of all rights, claims and benefits under 
the laws administered by VA (except insurance benefits) is 
mandated by law.  38 U.S.C.A. § 6103(a) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.900, 3.901(d) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  As to the matter of 
forfeiture for fraud, the VCAA does not apply since 
regulations pertaining to forfeiture have their own notice 
and development provisions.  

Under 38 C.F.R. § 3.905(b), forfeiture of benefits under 
§ 3.901 or § 3.902 will not be declared until the person has 
been notified by the Regional Counsel or, in VA Regional 
Office, Manila, Philippines, the Adjudication Officer, of the 
right to present a defense.  Such notice shall consist of a 
written statement sent to the person's latest address of 
record setting forth the following: (1) The specific charges 
against the person; (2) A detailed statement of the evidence 
supporting the charges, subject to regulatory limitations on 
disclosure of information; (3) Citation and discussion of the 
applicable statute; (4) The right to submit a statement or 
evidence within 60 days, either to rebut the charges or to 
explain the person's position; (5) The right to a hearing 
within 60 days, with representation by counsel of the 
person's own choosing, and (6) Notification that fees for the 
representation are limited in accordance with 38 U.S.C.A. 
§ 5904(c) and that no expenses incurred by a claimant, 
counsel or witness will be paid by VA.

VA has complied with all of these provisions.  An October 
2002 charge letter notified the veteran of his rights in the 
forfeiture proceeding, while a proposed administrative 
decision, the September 2003 final administrative decision, 
the January 2004 forfeiture decision by the C & PS, and the 
November 2004 statement of the case notified him of the 
specific charges against him, provided detailed statements of 
the evidence supporting the charges, and cited to and 
discussed the applicable laws.  The veteran has submitted 
statements in his support, and all known and available 
evidence relevant to this forfeiture action has been 
collected for review.  The evidence on file does not show, 
and the veteran does not contend, that there is any 
additional evidence relevant to this appeal that remains 
outstanding.  No additional assistance or notification is 
necessary. 

B.	Factual Background

In April 1986, the service department verified that the 
veteran was a POW from April 9, 1942 to April 28, 1942.  A 
June 1986 rating decision denied service connection for 
various disabilities, finding in part that the disabilities 
were not noted in service (and, essentially, not shown to be 
related to service), and noting that the veteran was a POW 
for less than a month.

In correspondence received in October 2000, the veteran 
sought to reopen claims seeking [VA] disability benefits.  In 
December 2000 received correspondence the veteran indicated 
he was specifically seeking consideration of 38 C.F.R. 
§ 3.309 presumptions for veterans who were interned as POWs 
for at least 30 days.  [38 U.S.C.A. § 1112; 38 C.F.R. § 3.309 
have since been revised to provide that with respect to 
certain disabilities the 30 day minimum period of POW 
internment is not required.]    

In October 2001, the veteran submitted a POW questionnaire 
indicating he was a POW at Camp O'Donnell, Capas, Tarlac from 
April 9, 1942 to September 27, 1942 and that E. L. F. and E. 
P. R. were interned with him.  Attached affidavits from E. L. 
F. and E. P. R. indicate that they knew the veteran well 
because they were co-members in the Armed Forces and were 
neighbors in their hometown; they all joined the death march 
from Bataan to Camp O'Donnell together on April 9, 1942.  E. 
P. R. attested that he and the veteran saw each other at the 
Camp and talked with each other about their hardships, 
sicknesses, and the death of one of their companions at the 
Camp; he said they were interned at the Camp for a period of 
six to seven months.  E. L. F. attested that they saw each 
other at the Camp and planned together to escape.  

In March 2002, the RO drafted an Administrative Decision 
finding the veteran was a POW and submitted it to C & PS for 
approval.  This decision was largely based on the supporting 
affidavits of E. L. F. and E. P. R.  In April 2002, C & PS 
indicated that an investigation was required to determine the 
validity of these affidavits as they were not dated, not 
certified by a notary, and did not contain the affiants' 
addresses.

On July 2002 VA field examination, E. P. R., in a sworn 
deposition attested that a claims "fixer", M. B., assisted 
him in submitting his own claim for VA benefits and asked him 
to sign an affidavit on behalf of the veteran's claim for 
benefits.  With regards to his own benefits claim, he and 
M.B. had an arrangement whereby if he were approved for 
benefits he would give M. B. a share of his lump sum and 
monthly benefit payments.  E. P. R. testified he had never 
met the veteran before the day he and M. B. came over to E. 
P. R.'s house to get his signature; he had not seen him at 
Camp O'Donnell; and he also did not know E. L. F.  He 
acknowledged his signature was on the affidavit the veteran 
had submitted to VA; he did not receive money to sign the 
affidavit; it was already prepared when he signed it; and he 
did not read it before signing, because M. B. and the veteran 
were in a hurry.

In a statement secured and endorsed by a VA field examiner, 
E. L. F. indicated he did not know the veteran and was forced 
to sign a blank paper by a claims "fixer" named Liza.  He 
said the veteran was not his former comrade or co-POW and 
that he had never seen him in his life.

Service department verification indicates that both E. P. R. 
and E. L. F. had confirmed POW status from April 1942 to 
September 1942.

In sworn deposition testimony, the veteran revealed that M. 
B. was helping him with his claim for benefits and had helped 
him to submit his application and the two affidavits in 
question.  He said M. B. was recommended to him by a fellow 
veteran and through his wife.  He did not give M. B. any 
money to prepare the claim, but they had an agreement whereby 
if the veteran was approved for benefits, he would give M. B. 
a share of his lump sum and monthly benefit payments.  He 
testified that he was a POW from April to September 1942; 
that he and E. L. F. were not familiar with each other, but 
that they saw each other once at the Camp and the veteran 
asked him where he was from.  He indicated that even though 
he met E. L. F. once almost 60 years previously, he would 
never forget him.  He also said he saw E. P. R. at the Camp.  
The three did not belong to the same military outfit.  He 
went with M. B. to E. P. R.'s and E. L. F.'s homes to obtain 
their signatures on the affidavits M. B. had prepared; he 
stated he had not read the affidavits prior to his interview 
with the RO.

A December 2002 letter from the veteran indicates that he 
knew the two affiants because they were all from the same 
town.  M. B. was not his claims "fixer" and he did not 
promise him a share of the lump sum and monthly benefit 
payments if his benefits were approved.  He stated his wife 
had been helping him apply for benefits.  

In January 2004, the C & PS determined that the veteran had 
forfeited all rights, claims and benefits under laws 
administered by the VA based on his submission of false 
affidavits in conjunction with his claim for benefits based 
on his POW status.  

At the May 2004 hearing, the veteran indicated that he did 
not understand why E. P. R. and E. L. F. had refused to 
acknowledge that they saw him at Camp O'Donnell.  He thought 
they might have been envious that since he was a POW for six 
months he would receive more VA benefits than them.  He 
testified that he did not know a Liza and that M. B. is his 
wife's relative.  

In a May 2004 affidavit, the veteran states that he was a POW 
from April to September 1942 and that he was imprisoned with 
F. B. and B. C., who are dead and cannot confirm that they 
knew the veteran.  

The veteran's December 2004 substantive appeal alleges that 
the affidavits the VA is claiming were false were not 
authentic because they were not notarized by a lawyer or a 
notary public; thus, VA cannot use these documents against 
him.  He also alleges he never paid anyone or promised to pay 
anyone to help him with his claim.  

C.	Legal Criteria and Analysis

With certain exceptions not pertinent to this appeal, any 
person who knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by the Secretary, shall forfeit 
all rights, claims, and benefits under all laws administered 
by the Secretary.  38 U.S.C.A. § 6103(a).  Fraud is defined 
as an act committed in perpetration of one of the above-
listed actions.  38 C.F.R. § 3.901.

A forfeiture action is an adversarial process initiated by 
VA.  The United States Court of Appeals for Veterans Claims 
(Court) has held, in essence, that this process requires the 
application of a "beyond a reasonable doubt standard" to 
declare a forfeiture.  See Trilles v. West, 13 Vet. App. 314, 
320-22, 326-27 (2000).  Consequently, the Board must 
determine whether the evidence establishes "beyond a 
reasonable doubt" that the veteran knowingly made, caused to 
be made, or presented false or fraudulent statements 
concerning a claim for benefits.  The determination of 
whether the veteran knowingly submitted false or fraudulent 
evidence to VA is a question of fact.  See Macarubbo v. 
Gober, 10 Vet. App. 388 (1997). 

In the case at hand, the evidence establishes beyond a 
reasonable doubt that the veteran indeed knowingly submitted 
false and fraudulent evidence to VA in an attempt to achieve 
30 day POW status in connection with a claim for benefits.  
The fraudulent evidence at issue consists of the two 
affidavits from E. P. R. and E. L. F. attesting that they 
knew the veteran from their hometown and that they saw him 
when they were interned at Camp O'Donnell.  Interviews and 
statements obtained in the course of a field examination show 
that the statements in these two affidavits were 
fabrications.  Both E. P. R. and E. L. F. stated in their 
July 2002 interviews that they did not see the veteran while 
at Camp O'Donnell and had never known him.  With regard to 
the creation and signing of the affidavits, E. P. R. 
indicated he did not read the affidavit before signing it and 
E. L. F. stated he signed a blank piece of paper given to him 
by a woman named Liza.  While E. L. F.'s statement that he 
signed a blank piece of paper is somewhat questionable (and 
likely to avoid self-incrimination), the Board finds E. P. 
R.'s testimony to be credible.  E. P. R. was receiving 
substantial VA benefits at the time he admitted to signing 
the false affidavit; hence, by admitting that he had lied to 
help another veteran pursue benefits, he was potentially 
putting his own receipt of benefits at risk.  

In contrast, the veteran's testimony and statements have been 
inconsistent throughout the appeal.  During a July 2002 
deposition, he testified that he made arrangements with M. B. 
to give him a share of any benefits he received if his claim 
was approved and that he went with M. B. to get signatures 
from E. P. R. and E. L. F.  However, in statements since 
then, he has essentially recanted this testimony by saying 
that M. B. was his wife's relative, that he did not promise 
M. B. money if he would help him with his claim, and that M. 
B. did not help him with his claim at all.  The veteran has 
also provided inconsistent statements regarding how well he 
knew E. L. F. and E. P. R.: He has said that he only saw each 
of them once at Camp O'Donnell, but then he has indicated in 
other statements that he knew them well because they were 
neighbors from the same town and that he believed they were 
envious of him because he had been a POW for six months and 
would be eligible to receive greater benefits than them 
(notably, both E. L. F. and E. P. R. have confirmed POW 
status for a six month period).  These inconsistencies raise 
serious questions about his credibility and tend to support a 
finding that he knowingly submitted false affidavits.  The 
fact that he actively participated in securing the false 
affidavits appears to not be in dispute.  The VA field 
investigation uncovered that he accompanied MB to E.P.R.'s 
home to secure his affidavit.  The veteran's argument that VA 
cannot find against him because the affidavits submitted were 
not notarized and, thus, were not authentic documents only 
supports that he knew the affidavits he submitted were false.  
The fact that they were not notarized does not mean they 
cannot be used against him in a forfeiture proceeding, it 
does not show that he did not submit the documents, or did 
not know they that they were falsified.  

Hence, the evidence establishes beyond a reasonable doubt 
that the appellant knowingly submitted false affidavits that 
materially supported his claim to receive benefits on the 
basis of being a 30 day or more POW.  Such actions subject 
him to application of the provisions of 38 U.S.C.A. 
§ 6103(a), which mandate a forfeiture of VA benefits under 
these circumstances.  Forfeiture of all rights, claims and 
benefits under the laws administered by VA (except insurance 
benefits) is the penalty mandated by law in the circumstances 
presented.  


ORDER

The declaration of forfeiture of VA benefits against the 
appellant under 38 U.S.C.A. § 6103(a) was proper, and the 
appeal challenging such forfeiture is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals











 Department of Veterans Affairs


